Title: XIV. To Levi Lincoln, 27 November 1801
From: Jefferson, Thomas
To: Lincoln, Levi


Th:J. to mr Lincoln.
Nov. 27. 1801.
I inclose you the message on the state of the nation to be sent to Congress on their meeting. I will ask the favor of you to give it serious perusal & to favor me with such observations, corrections & queries as you may think expedient: to observe also on any negligences of style, which may be corrected without weakening expression: for wherever by a small sacrifice of the rigorous rules of grammar, circumlocution may be saved, & expression condensed, I hold it right to give up grammar. but the habit of doing this has produced an inattention which occasions grammatical incorrectness sometimes where it is of no advantage. I require watching in this therefore.
The message to the Senate respecting the Nolle prosequi will shew you the footing on which I shall place that subject before them. you will then the better judge of the manner of presenting the Sedition law to both houses. health & affection.
 